SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 Date of Announcement: November2015 BT Group PLC (Translation of registrant's name into English)  BT Group PLC  81 Newgate Street  London  EC1A 7AJ  England (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.  Form 20-FX Form 40-F  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X  If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Enclosure 1 Director Declaration dated 19 October2015 Enclosure 2 Director/PDMR Shareholding dated 30 October2015 Enclosure 3 Total Voting Rights dated 30 October2015 Enclosure 4 Director/PDMR Shareholding dated 02 November 2015 Enclosure 5 Director/PDMR Shareholding dated 03 November 2015 Enclosure6 Transaction in Own Shares dated 09 November 2015 Enclosure7 Transaction in Own Shares dated 09 November 2015 Enclosure8 Transaction in Own Shares dated10 November 2015 Enclosure9 Transaction in Own Shares dated11 November 2015 Enclosure10 Transaction in Own Shares dated12 November 2015 Enclosure11 Transaction in Own Shares dated13 November 2015 Enclosure12 Transaction in Own Shares dated16 November 2015 Enclosure13 Transaction in Own Shares dated17 November 2015 Enclosure14 Transaction in Own Shares dated18 November 2015 Enclosure15 Transaction in Own Shares dated19 November 2015 Enclosure16 Transaction in Own Shares dated20 November 2015 Enclosure17 Transaction in Own Shares dated23 November 2015 Enclosure18 Transaction in Own Shares dated24 November 2015 Enclosure19 Transaction in Own Shares dated25 November 2015 Enclosure20 Transaction in Own Shares dated27 November 2015 Enclosure21 Total Voting Rights dated 30 November 2015 Enclosure22
